MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                       Mar 03 2020, 7:38 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Sean P. Hilgendorf                                       Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana

                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Maurell Maurice O’Neal,                                  March 3, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1151
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jane Woodward
Appellee-Plaintiff.                                      Miller, Judge
                                                         Trial Court Cause No.
                                                         71D01-1807-F5-136



Friedlander, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1151 | March 3, 2020                   Page 1 of 5
[1]   Maurell Maurice O’Neal appeals his conviction of aggravated battery as a Level
                    1
      3 felony, challenging the sufficiency of the evidence of his culpability. We

      affirm.


[2]   In July 2018, the South Bend Police Department received a call from an alleged

      battery victim who was in her vehicle and was being pursued by a vehicle

      driven by the person who assaulted her. Officer Brittany Bayles conducted a

      traffic stop of the suspect, later identified as O’Neal, and the victim was

      instructed to go to the police department nearby. Bayles asked O’Neal twice

      before he followed her instruction to roll his window all the way down to talk

      with her. During this time, several officers arrived as back up. Bayles and

      another officer checked O’Neal’s identification and the vehicle plates and found

      that the vehicle was not stolen and that O’Neal had no outstanding warrants.


[3]   Officer Andrew Hines approached the vehicle to speak with O’Neal and

      smelled marijuana. Hines asked O’Neal several times to exit the vehicle, but

      O’Neal refused. Hines then reached into the vehicle through the driver’s

      window in order to unlock the door and have O’Neal exit. As he opened the

      driver’s door, Hines also reached into the vehicle to grab O’Neal’s right hand in

      case he had a weapon. O’Neal put the vehicle in drive, accelerated, and began

      swerving toward Hines. As O’Neal swerved toward him, Hines jumped on the

      doorframe to avoid having his feet run over. O’Neal then began to accelerate

      while Hines continued to hold on. When it appeared that O’Neal was going to


      1
          Ind. Code § 35-42-2-1.5 (2014).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1151 | March 3, 2020   Page 2 of 5
      collide with an oncoming vehicle, Hines released his hold and fell to the

      ground. Hines broke his arm as a result of the fall. Officer Bayles pursued

      O’Neal’s vehicle but was unable to apprehend him. O’Neal turned himself in

      two days later.


[4]   As a result of this incident, the State charged O’Neal with four offenses,

      including the aggravated battery charge that is the subject of this appeal. On the

      State’s motion, the trial court dismissed one of the charges, and a jury trial was

      held on the remainder. The jury found O’Neal guilty as charged, and he was

      sentenced to an aggregate executed sentence of two years. This appeal ensued.


[5]   When we review a challenge to the sufficiency of the evidence, we neither

      reweigh the evidence nor judge the credibility of the witnesses. Sandleben v.

      State, 29 N.E.3d 126 (Ind. Ct. App. 2015), trans. denied. Instead, we consider

      only the evidence most favorable to the verdict and any reasonable inferences

      drawn therefrom. Id. If there is substantial evidence of probative value from

      which a reasonable fact-finder could have found the defendant guilty beyond a

      reasonable doubt, the verdict will not be disturbed. Labarr v. State, 36 N.E.3d
501 (Ind. Ct. App. 2015).


[6]   In order to obtain a conviction for aggravated battery in this case, the State

      must have proved beyond a reasonable doubt that (1) O’Neal (2) knowingly (3)

      inflicted injury (4) on Officer Hines (5) causing protracted loss or impairment of

      a bodily member or organ. See Appellant’s App. Vol. 2, p. 148; see also Ind.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1151 | March 3, 2020   Page 3 of 5
      Code § 35-42-2-1.5(2). O’Neal challenges the State’s evidence that his actions

      giving rise to the aggravated battery conviction were done knowingly.


[7]   “A person engages in conduct ‘knowingly’ if, when he engages in the conduct,

      he is aware of a high probability that he is doing so.” Ind. Code §35-41-2-2(b)

      (1977). Because knowledge is the mental state of the actor, it may be proved by

      circumstantial evidence and inferred from the circumstances and facts of the

      case. Wilson v. State, 835 N.E.2d 1044 (Ind. Ct. App. 2005), trans. denied. Thus,

      the trier of fact must resort to reasonable inferences based upon an examination

      of the surrounding circumstances to determine whether, from the defendant’s

      conduct and the natural consequences of what might be expected from that

      conduct, a showing or inference of the intent to commit that conduct exists.

      Lush v. State, 783 N.E.2d 1191 (Ind. Ct. App. 2003).


[8]   Here, there was ample evidence that O’Neal acted knowingly. The record

      demonstrates that O’Neal refused to exit his car when asked repeatedly by

      Officer Hines to do so. When Hines attempted to assist O’Neal from the

      vehicle, O’Neal put the vehicle in drive, accelerated, and swerved toward

      Hines. In order to avoid being run over, Hines had to jump onto the doorframe

      of the vehicle as it was moving toward him. As Officer Hines clung to the

      doorframe of the driver’s side of the vehicle, O’Neal continued to accelerate

      and did not slow down or stop at the sight of oncoming traffic. When it

      appeared that O’Neal was going to collide with an oncoming vehicle, Hines

      released his hold because, “given the rate of speed and the fact that Mr. O’Neal

      was not stopping,” he was “pretty sure it wasn’t going to end well” for him. Tr.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1151 | March 3, 2020   Page 4 of 5
       Vol. 1, p. 96. Hines hit the pavement and “went tumbling down the street a

       little bit.” Id. at 94. He immediately felt pain in his right forearm, and, when

       he looked at his arm, he could see the bone broken underneath the skin.

       Moreover, the jury was able to view video footage from the officers’ body

       cameras as the scene unfolded. Given this evidence, a reasonable jury could

       have found, beyond a reasonable doubt, that O’Neal was aware of a high

       probability that his conduct would inflict injury upon Officer Hines, including

       the protracted loss or impairment of Hines’ right arm.


[9]    O’Neal claims that he did not know Officer Hines was holding onto his vehicle

       as he fled the scene and that his conduct was reckless at best. The jury was free

       to disregard this self-serving testimony. See Fultz v. State, 849 N.E.2d 616, 623

       (Ind. Ct. App. 2006) (“It was entirely within the jury’s province to disregard

       Fultz’s self-serving testimony”), trans. denied (2007). And on appeal O’Neal is

       inviting us to reweigh the evidence, which we cannot do. See Sandleben, 29
N.E.3d 126. There was sufficient evidence to establish that O’Neal knowingly

       inflicted injury upon Officer Hines.


[10]   Judgment affirmed.


       Najam, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1151 | March 3, 2020   Page 5 of 5